SUPERVALU COMPLETES SALE OF FIVE RETAIL GROCERY BANNERS TO CERBERUS-LED INVESTOR GROUP TENDER OFFER COMPLETED FOR 5.475% OF SHARES WITH ADDITIONAL ISSUANCE OF 19.9% SHARES MINNEAPOLIS, MN – March 21, 2013 SUPERVALU Inc. (NYSE: SVU) today announced it completed the sale of its Albertsons, Acme, Jewel-Osco, Shaw’s and Star Market stores and related Osco and Sav-on in-store pharmacies to AB Acquisition LLC, an affiliate of a Cerberus Capital Management L.P.-led investor consortium, in a stock deal valued at $3.3 billion, including $100 million in cash and $3.2 billion in debt assumption. Operations for these banners will transfer overnight, and the new SUPERVALU will open for business on Friday as a more efficient wholesale and retail company with annual sales of approximately $17 billion. As part of the transaction, SUPERVALU also announced that Symphony Investors, a Cerberus-led investor consortium, completed its tender offer resulting in the acquisition of 11,686,406 shares (approximately 5.475 percent of SUPERVALU’s outstanding common stock) at a purchase price of $4.00 per share in cash. In addition, pursuant to the terms of the transaction, the company issued 42,477,692 million new shares of common stock (approximately 19.9 percent of the outstanding shares) to Symphony Investors at a purchase price of $4.00 per share in cash to the company, or approximately $170 million.
